NADEAU, J.,
with whom
BROCK, C.J., retired, specially assigned under RSA 490:3, joins, dissenting.
We dissent because we disagree with Chief
Justice Broderick’s conclusion that Bacon’s use violates the spirit of the ordinance, and because we believe that the special concurrence has misinterpreted the unnecessary hardship test.
Although the trial court found that granting Bacon’s variance “would have some effect on the public rights of others in that it increases congestion along the shoreline and reduces minimally the filtration of runoff into the lake,” we disagree that these findings, without more, are sufficient to conclude that Bacon’s use violates the spirit of the ordinance. Indeed, under this strict standard, any construction within the fifty-foot setback that expands the existing footprint of a home, no matter how minimally, could be deemed to contribute to congestion and alter filtration around the lake to some degree. Consequently, no variance could ever be granted. To interpret this prong of the variance test so strictly undermines the efforts we have made to make more reasonable the requirements of the test. See Simplex Technologies v. Town of Newington, 145 N.H. 727, 730-32 (2001). As we stated in Simplex, “there is a tension between zoning ordinances and property rights, as courts balance the right of citizens to the enjoyment of private property with the right of municipalities to restrict property use. In this balancing process, constitutional property rights must be respected and protected from unreasonable zoning restrictions.” Id. at 731. In balancing the rights of the Town against those *481of Bacon, wo would conclude that the environmental impact of Bacon’s use is minimal, and hold that this de minimis impact is insufficient to violate the spirit of the ordinance.
Having found that Bacon’s use does not violate the spirit of the ordinance, we next ask whether, pursuant to the requirements necessary to obtain a variance, “literal enforcement of the ordinance results in unnecessary hardship.” Robinson v. Town of Hudson, 149 N.H. 255, 257 (2003) (quotation omitted); see also RSA 674:33, I(b) (1996).
In order to establish unnecessary hardship, applicants for a variance must prove:
(1) a zoning restriction as applied to their property interferes with their reasonable use of the property, considering the unique setting' of the property in its environment; (2) no fair and substantial relationship exists between the general purposes of the zoning ordinance and the specific restriction on the property; and (3) the variance would not injure the public or private rights of others.
Simplex, 145 N.H. at 731-32. This test, crafted with an eye towards Justice Horton’s dissent in Grey Rocks Land Trust v. Town of Hebron, 136 N.H. 239, 245-49 (1992) (Horton, J., dissenting), was designed to loosen the strictures which “have made it essentially impossible for a [ZBÁ], honoring the letter of the law ... to afford the relief appropriate to avoid an unconstitutional application of an otherwise valid general regulation.” Grey Rocks Land Trust, 136 N.H. at 247 (Horton, J., dissenting).
Before Simplex, the standard for determining unnecessary hardship was whether “the use of the particular property [was] unduly restricted by the zoning ordinance because of special conditions unique to that property which distinguish it from, all others similarly restricted.” Saturley v. Town of Hollis, 129 N.H. 757, 761 (1987) (quotation omitted) (emphasis added); see also Assoc. Home Util’s, Inc. v. Town of Bedford, 120 N.H. 812, 817 (1980) (“In the absence of special conditions distinguishing a parcel from others in the area, no variance may be granted.”). Finding this definition of hardship to be “too restrictive in light of the constitutional protections by which it must be tempered,” Simplex, 145 N.H. at 731, we liberalized the standard for proving unnecessary hardship. Id. at 731 -32.
After Simplex, no comparison of properties is necessary. The first prong of the hardship test is now met when special conditions of the land, itself render the use for which the variance is sought “reasonable,” Rancourt v. City of Manchester, 149 N.H. 51, 53-54 (2003), and the ordinance interferes *482with that use, Simplex, 145 N.H. at 731-32. The concurrence, we believe, has improperly read additional requirements into this test.
Specifically, the concurrence errs by giving weight to. available alternatives in applying the unnecessary hardship test. Zoning boards are not permitted to consider whether other alternatives exist in deciding whether the requested use itself is reasonable.
Applicants for a variance must show only “that the use for which they seek a variance is ‘reasonable,’ considering the property’s unique setting in its environment.” Rancourt, 149 N.H. at 53-54 (emphasis added). Once applicants make that showing, their proposals are entitled to deference. Indeed, safe-guarding the constitutional rights of landowners requires that we afford their proposed reasonable uses some modicum of deference. As we stated in Simplex, “constitutional property rights must be respected and protected from unreasonable zoning restrictions----These guarantees limit all grants of power to the State that deprive individuals of the reasonable use of their land.” Simplex, 145 N.H. at 731 (citation omitted).
Moreover, we believe that the framework established by the concurrence to evaluate uniqueness is also flawed. Each piece of real property possesses characteristics which contribute to its uniqueness. To hold otherwise would be contrary to our long-standing justification for ordering the specific performance of land contracts. See Tsiatsios v. Tsiatsios, 140 N.H. 173 (1995). The fact that other properties in the zoning district contain some or even all of the same characteristics does not negate a particular property’s uniqueness. Rather, as we have recently articulated in RancouH, uniqueness refers to the special conditions of the property itself. Rancourt, 149 N.H. at 54.
In RancouH, we held that both the trial court and the ZBA could rationally have found that a zoning ordinance prohibiting horses in a low-density residential district interfered with the landowners’ reasonable proposed use of their property, considering the special conditions of the property, including the country setting, unusually large lot size, the configuration of the lot, and thick wooded buffer. Id. The physical characteristics of the property itself, rather than the mere fact that those characteristics were not necessarily shared by other lots, rendered the land unique and, accordingly, the proposed use “reasonable.” Of the characteristics examined, only the size of the lot was explicitly defined in relation to surrounding properties. See id.
Bacon bears a similar burden in the instant case. She must demonstrate that the zoning restriction as applied interferes with her proposed reasonable use — erecting a small shed to house a new heating system— *483considering the special conditions of her property. See id. at 53-54. We believe that she has satisfied her burden.
The trial court found that “[t]he shed was constructed to blend in with the exterior of the home and it is inconspicuous from almost every vantage.” The fact that Bacon’s use would be shielded from view by a deck, heavy shrubbery, and a neighboring fence is sufficient to render her use reasonable as it directly relates to the special conditions of her land.
Having found Bacon to have satisfied the first prong of the unnecessary hardship test, we would typically ask whether she satisfied the remaining two prongs set forth in Simplex. Given, however, that the concurrence addresses only the first prong of the test, we limit our discussion to that prong.